       Case 1:09-cv-05900-JPO-RLE Document 1277 Filed 10/15/19 Page 1 of 2



Obiamaka P. Madubuko
Tel 212.801.2195
Fax 212.805.9215
madubukoo@gtlaw.com


                                                     October 15, 2019
VIA ECF
 The Honorable J. Paul Oetken
 United States District Judge
 Thurgood Marshall United States
 Courthouse
 40 Foley Square, Courtroom 706
 New York, New York 10007

         Re:      Levin v. The Bank of New York Mellon, et al., No. 09-cv-5900 (JPO)(RLE)

Dear Judge Oetken:

        The parties write jointly to request a telephonic conference with your Honor to discuss and
seek the Court’s guidance regarding the mechanics of a potential settlement of the above-captioned
action. The parties could be available on Monday, October 21, 2019 (any time after 12:00 pm
EST), or on Wednesday, October 23, 2019 (any time between 3:00 – 5:00 EST), if the Court is
available. If these times do not work, would the Court please give us some other days and times
that would work next week?

        As stated in the parties’ joint letter of September 27, 2019, if settlement negotiations are
unsuccessful, Alico Lebanon reserves the right to request a further extension of expert discovery
in order to depose David H. Paige, and the Levins have agreed to make Mr. Paige available for a
deposition in such circumstance.

                                                        Respectfully Submitted,

 HOWARTH & SMITH                                  GREENBERG TRAURIG, LLP

 By:    /s/ Suzelle M. Smith                      By:    /s/ Obiamaka P. Madubuko
        Suzelle M. Smith                                 Obiamaka P. Madubuko
 523 West Sixth Street, Suite 728                 200 Park Avenue
 Los Angeles, California 90014                    New York, New York 10166
 (213) 955-9400                                   (212) 801-9200
 ssmith@howarth-smith.com                         madubukoo@gtlaw.com
 Attorneys for Plaintiffs Jeremy Levin and Dr.    Attorneys for Third-Party Defendant
 Lucille Levin                                    American Life Insurance Company – Lebanon
                                                  Branch
       Case 1:09-cv-05900-JPO-RLE Document 1277 Filed 10/15/19 Page 2 of 2



 KATSKY KORINS, LLP

 By:    /s/ Steven B. Feigenbaum
        Steven B. Feigenbaum
 605 Third Avenue
 New York, New York 10158
 (212) 953-6000
 sfeigenbaum@katskykorins.com

 Attorneys for Defendant/Third-Party Plaintiff
 JPMorgan Chase Bank, N.A.




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
